Order unanimously modified, on the law and in the exercise of discretion, and, as modified, affirmed, without costs, in accordance with the following memorandum: The child support provisions of the parties’ separation agreement were inadequate and an upward modification warranted (see, Matter of Brescia v Fitts, 56 NY2d 132). We find, however, that a further increase should be made. The standard of living enjoyed by the children prior to dissolution of the marriage would be markedly diminished by respondent’s contribution of only $75 monthly per child (see, Domestic Relations Law § 236 [B] [7] [a] [3]). The gross disparity in the parties’ incomes (see, Matter of Sacco v Sacco, 69 AD2d 1004) and the changing needs of the children as they approach their teen-age years (see, Moran v Moran, 81 AD2d 740) are sufficient to establish a change of circumstances. We therefore increase the child support award to $50 per week per child (see, Durso v Durso, 106 AD2d 608). (Appeal from order of Supreme Court, Erie County, Broughton, J.—modification of support.) Present— Hancock, Jr., J. P., Callahan, Denman, O’Donnell and Schnepp, JJ.